Citation Nr: 1045341	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969, to 
include combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in May 2006 by the VARO 
in Huntington, West Virginia, denying the Veteran's claim to 
reopen for service connection for hypertension, as well as the 
RO's July 2007 action in denying the Veteran's claim for an 
increased rating for diabetes mellitus.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2009.  A transcript 
of that proceeding is of record.  At such hearing, the Veteran 
submitted a written statement withdrawing that portion of his 
appeal relating to his claim for increase for service-connected 
diabetes mellitus.  Additionally, he moved the Board to allow the 
record to remain open for a period of 45 days, during which he 
intended to submit additional documentary evidence from his 
private treating physician, and such motion was granted by the 
undersigned Acting Veterans Law Judge.  No such evidence was 
however received within the allotted time frame or thereafter.  

The issue of whether new and material evidence has been received 
by VA to reopen a previously denied claim for service connection 
for hypertension, to include as secondary to service-connected 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.




FINDING OF FACT

By his written statement, received by the Board in July 2009, the 
Veteran withdrew from appellate consideration the issue of his 
entitlement to an increased rating for diabetes mellitus, rated 
as 20 percent disabling.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of the Veteran's entitlement to an increased rating for 
diabetes mellitus, rated as 20 percent disabling, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

Here, the Veteran, by means of his written statement, received by 
the Board in July 2009 at the time of his Board hearing, 
indicated that he was withdrawing from appellate consideration 
the issue of his entitlement to an increased rating for diabetes 
mellitus, evaluated as 20 percent disabling.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to that matter, and as the Board does not have 
jurisdiction to review the appeal relating thereto, it must be 
dismissed.



ORDER

The appeal as to the matter of the Veteran's entitlement to an 
increased rating for diabetes mellitus, evaluated as 20 percent 
disabling, is dismissed.  


REMAND

At his July 2009 hearing, the Veteran requested that another VA 
examination be conducted in order in order to ascertain whether 
his service-connected diabetes mellitus either caused or 
aggravated his hypertension and he reported certain 
inconsistencies as to the conduct of the VA examination performed 
in May 2006.  The record reflects that, in connection with the 
claim to reopen herein at issue for service connection for 
hypertension as filed in January 2006, the RO afforded the 
Veteran a VA medical examination in May 2006, and it was the VA 
examiner's conclusion that the Veteran's hypertension was not 
caused or aggravated by his diabetes mellitus, citing normal 
microalbumin levels and renal function.  Given the Veteran's 
allegations and inasmuch as he further contends that his private 
treating physician has linked his diabetes mellitus and 
hypertension, obtaining further clarifying medical data is not 
found by the Board to be an unreasonable request.  38 C.F.R. 
§ 3.159(c)(4) (2010); see also Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (the threshold for finding a link between current 
disability and service is low). 

It, too, is noted that the diseases for which there exists a 
presumption of service incurrence based on inservice herbicide 
exposure has recently been expanded, effective from August 31, 
2010, to include several additional disorders, including ischemic 
heart disease, but specifically excluding hypertension.  See 75 
Fed. Reg. 53202 (2010).  This claim has not to date been 
adjudicated on the basis of that regulatory change to 38 C.F.R. 
§ 3.309(e) and remand is required to effectuate that 
consideration.  



Accordingly, this matter is REMANDED for the following actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 and Supp. 2010); 38 C.F.R. § 3.159 
(2010) with respect to the Veteran's claim 
to reopen for service connection for 
hypertension, to include as secondary to 
service-connected diabetes mellitus.  The 
Veteran should specifically be informed of 
the changes to 38 C.F.R. § 3.309(e), 
effectuated as of August 31, 2010, for 
expansion of the diseases for which there 
exists a presumption of service connection 
based on inservice herbicide exposure.  See 
75 Fed. Reg. 53202 (2010).

The Veteran should also be reminded of his 
right to request VA assistance in obtaining 
the needed evidence and information to 
substantiate his claim for VA compensation, 
and depending upon the Veteran' response, 
any and all assistance due him must then be 
provided by VA.

2.  All pertinent records of VA medical 
treatment, not already on file, which were 
compiled at VA facilities should be 
obtained for inclusion in the Veteran's 
claims folder.

3.  Thereafter, afford the Veteran a VA 
examination by a medical professional who 
has not previously examined or treated 
him, for the purpose of determining the 
relationship, if any, of his claimed 
hypertension to his period of military 
service and service-connected diabetes 
mellitus.  That examination should include 
a detailed medical history, physical 
examination, and any diagnostic tests 
deemed necessary by the examiner.  All 
cardiovascular diagnoses, including 
hypertension if present, should be fully 
set forth.  The Veteran's VA claims folder 
should be furnished to the examiner for 
use in the study of this case and the 
report of such examination should reflect 
whether in fact the claims folder was 
provided and reviewed.

Opinions as to each of the following are 
requested:  

(a)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's hypertension originated 
in service, within the one-year period 
after service discharge, or is otherwise 
attributable to his period of military 
service?

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's hypertension was caused 
or aggravated by his service-connected 
diabetes mellitus?  

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and the reasons why.  

3.  Lastly, readjudicate the Veteran's 
claim to reopen for service connection for 
hypertension, to include as secondary to 
service-connected diabetes mellitus, based 
on all pertinent evidence and governing 
laws and regulations, including 38 C.F.R. 
§ 3.309(e), as amended August 31, 2010.  If 
the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review.  

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn regarding 
the final disposition of the claim in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


